Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
Claims 1-13 are pending in the current application. 

Response to Amendment
Applicant’s amendment of 2/25/22 does not render the application allowable.

Status of the Rejections
All rejections from the previous office action are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara (US 20180019109).
As to claim 1, Sugawara discloses a sputtering target comprising:
8-70% Bi (paragraph 86: element inclusion including Bi at 8-70 at%);
19-95% metal oxides (abstract; MnZnO target; paragraph 82: Mn and Zn compositional ratio);
Balance containing at least Ru (paragraph 86: inclusion of one or more elements including Ru).

Sugawara, while disclosing a Mn-Zn-O target with an additional element X (abstract), element X including on, two or more elements selected from a group consisting of Ru and Bi, does not explicitly disclose the use of both Ru and Bi.  Sugawara does disclose the selection of the elements on the basis of the intended use of the target.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include both Ru and Bi as both elements are within the disclosed list of materials and to form the desired target composition.
As to claim 2, Sugawara discloses the target comprises Co (paragraph 25: additional inclusion elements).
As to claim 3, Sugawara discloses inclusion of Bi, among other elements including W.  Sugawara provides an example in which W is included as a oxide powder (paragraph 12).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the additional inclusion elements, including Bi, as oxides, because Sugawara gives an example with inclusion of a specific material from the ‘additional inclusion’ elements as a metal oxide powder.
	As to claim 4, Sugawara discloses inclusion of the additional elements, including Bi, at 8-70at% (paragraph 86).
	As to claim 5, Sugawara discloses additionally including Co, Cr, Si, Ta (paragraphs 84/86) and inclusion of the additional elements as oxide powders (paragraph 12).
	As to claim 6, Sugawara discloses including Ag, Cu, Cr, Ge, Mn, Mo, Ni, Pd, Re, Ta W, or V at 8-70at% (abstract; paragraph 86, 106).

Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara in view of DAS (US 20080166596).
As to claim 7, Sugawara discloses a sputtering target for depositing a film comprising:
8-70% Bi (paragraph 86: element inclusion including Bi at 8-70 at%);
19-95% metal oxides (abstract; MnZnO target; paragraph 82: Mn and Zn compositional ratio);
Balance containing at least Ru (paragraph 86: inclusion of one or more elements including Ru).

Sugawara, while disclosing a Mn-Zn-O target with an additional element X (abstract), element X including on, two or more elements selected from a group consisting of Ru and Bi, does not explicitly disclose the use of both Ru and Bi.  Sugawara does disclose the selection of the elements on the basis of the intended use of the target.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include both Ru and Bi as both elements are within the disclosed list of materials and to form the desired target composition.
Sugawara, while disclosing a sputtering target for forming films in a recording medium (paragraph 3-4), is silent as to properties of the film, including grains.
	DAS discloses a film formed from a target comprising Bi, Ru, Mn and/or other components and their oxides (paragraph 74).  DAS also discloses use of target to form a film from the target in a magnetic recording layer, the film having desired grain structures as part of the recording layer (abstract; paragraph 15).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a granular film, as disclosed by DAS, using the target composition of Sugawara, because this allows for formation of a perpendicular magnetic film (DAS at abstract; paragraph 15) with the multicomponent target of Sugawara.
	As to claim 8, Sugawara discloses Co (paragraph 25, paragraph 84).
As to claim 9, Sugawara discloses inclusion of Bi, among other elements including W.  Sugawara provides an example in which W is included as a oxide powder (paragraph 12).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the additional inclusion elements, including Bi, as oxides, because Sugawara gives an example with inclusion of a specific material from the ‘additional inclusion’ elements as a metal oxide powder.
As to claim 10, Sugawara discloses inclusion of the additional elements, including Bi, at 8-70at% (paragraph 86).
As to claim 11, Sugawara discloses additionally including Co, Cr, Si, Ta (paragraphs 84/86) and inclusion of the additional elements as oxide powders (paragraph 12).
	As to claim 12, Sugawara discloses including Ag, Cu, Cr, Ge, Mn, Mo, Ni, Pd, Re, Ta W, or V at 8-70at% (abstract; paragraph 86, 106).
	As to claim 13, DAS discloses a perpendicular magnetic recording medium (abstract).

Response to Arguments
Applicant argues in the remarks that Sugawara, as discussed above, does not anticipate the instant claims as Sugawara disclsoes a Mn-Zn-O target comprising additionally additives selected from a ‘lengthy list’ including Bi and Ru, and therefore do not provide any motivation for the specific selection of these elements as required by the instant claims.  Further evidence is provided by pointing to the instant specification providing target properties for compositions with and without Bi (instant specification table 1).  Applicant’s arguments are not found persuasive for the following reasons.
Sugawara, as indicated by the instant arguments, discloses a sputtering target with Mn-Zn-O and additional elements at specific composition levels within the ranges required by the instant claims.  The list of ‘additional elements’ of Sugawara is 20 elements, including Bi and Ru.  Of the 18 other elements in the list (removing Bi and Ru), 10 of the list elements are further contained as required elements within the target composition by dependent claims within the instant application (instant claims 5-6).  This leaves 8 elements total out of 20 not explicitly included within the composition of the target by the instant claims - and are not actually explicitly excluded either by the ‘comprising’ equivalent language (lacking ‘consisting of’ language).  Therefore, it is believed that the composition including the ‘lengthy list’ of Sugawara, when 12 of the 20 elements listed are contained within the instant application’s claims, would lead to one of ordinary skill to pick the required elements as these elements are explicitly contained within the list.  Additionally, Sugawara provides a total of two compositional examples, and therefore the exclusion of the specifically claimed composition from these examples is not enough to exclude the other elements explicitly taught by Sugawara as being included within the embodiments of its invention.
As to the ‘advantages’ shown by the examples and comparative within table 1 of the instant specification, the 3% reduction in particle diameter and 3 increase in anisotropy, along with identical saturation magnetization and coercivity values, does not appear to rise to evidence of unexpected results with the inclusion of Bi, as the comparative examples only show the same compositions without Bi, not with other commonly included magnetic target compositions, such as the elements listed by Sugawara.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/JASON BERMAN/Primary Examiner, Art Unit 1794